DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for Internet Communication

	The email address and telephone number associated with application (Customer # 15087) are noted as angelica@angelicafwhite.com and (508) 517-1543 respectively.

Response to Amendment

The Amendment filed 2MAR2020 has been entered. Claims 24 - 33 are currently pending in the application. 

Response to Argument

Applicant's arguments filed 2MAR2020 have been fully considered but they are not persuasive:
of the claims that patentably distinguishes the invention and overcomes each rejection(s) made by the examiner.  Additionally, all claim language must find support in the original disclosure as filed. See 35 U.S.C. §§ 101, 112, 102, 103, 132(a).
The Examiner notes that no prior art changes were made in the rejections or new prior art added (including to new claims 32 and 33).

Argument 1: “Argument 1: The words “Near-Field Communication Tag or NFC tags” have been removed and replaced with “concealed unique identification as in Figure 2 and Figure 7” supported by original application. Yet, applicant finds the following newly granted patents, filed after this patent application using “concealed code” and implying the use of Short-Range communication standards such as Bluetooth, Radio Frequency Identification, radio waves, etc.”
Response 1: the Examiner notes that the Argument appears to be directed to the previous Office Actions as there are no indicated additions of the text “concealed unique identification”.
As noted in previous Office Actions, while the Examiner finds numerous arguments to various Patent Publications, Patents, and industry implementations, the Applicant is reminded that information/documentation not part of the present disclosure/claims – or recited against the present disclosure/claims - are not applicable the claimed invention is the focus of the assessment of whether an applicant has satisfied the utility requirement. Each claim (i.e., each “invention”), therefore, must be evaluated on its own merits for compliance with all statutory requirements.” (see MPEP § 2107.02).

Argument 2: The words “direct” and “without intervening steps” were removed while applicant retains the use of “directly showing digital content” which is clearly demonstrated in Figure 4. MPEP 35 U.S.C. 113 conversely communicates that “drawings submitted on the filling date of the application may be used to overcome ANY insufficiency of the specification. Further it states 1.18 (b) “Drawings may be illustrations which facilitate an understanding of the invention (for example, flow sheets in cases of processes, and diagrammatic views)”. The high level workflow provided in Figure 4 is sufficient to support the merits of the claims, the broad yet well-defined scope of this invention niche, which is the direct recording and showing of digital content upon the reading of a unique identifier on a product provided artifact by a mobile device. … These arguments are supported in the affidavit of Dr. Konsynski, a people with Ordinary and Extraordinary Skill In the Art.”
Response 2: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
“directly showing digital content” which is clearly demonstrated in Figure 4” is argued, the Independent Claims 24 and 28 actually recite “directly showing digital content.” The terms “showing” and “playing” are not interpreted as being synonymous. 
As noted in responses in previous Office Actions, the Examiner again notes that no recitation of either “direct/directly,”  “without intervening steps,” or similar language can be found in the original disclosure. That is, the claims, as amended, recite the phrase “directly playing the digital content …” The Examiner is unable to find support in the original disclosure for the phrase. (see  Claim Rejections under 35 U.S.C. § 112 below). 
The Examiner lastly notes that the phrase “directly playing the digital content …” is ambiguous as to how content is played “directly” (or, analogously, how content could be played “indirectly”).
As to the interpretation of a process flowchart (i.e., Fig. 4) please see Response 3 in the previous (10JUL2019) Office Action. 
As to the previously submitted Affidavit of 27APR2019, see section “Affidavit” in the previous 10JUL2019 Office Action. As summarized in the previous Office Action, “the Examiner finds the affidavit insufficient for establishing definitions beyond that disclosed, or in providing evidence to overcoming the cited art. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.”

Argument 3: “Applicant objects that the use of visible and concealed identification codes are ambiguous. The Patent EP2463804B1 “System for reading visible and/or invisible symbols in a user-transparent manner using visible/invisible illumination source... ” creates a precedent for its use. The broad claim for the use of visible and concealed identification codes is not indefinite because encompasses a wide scope. MPEP § 2173.04(d) “Breath of a claim is not equate with indefiniteness. A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined.”, which in this case is the use of ANY and ALL technologies allowing the storage of unique identification on a product provided artifact for use in the recording and direct streaming of digital content. The use of such as further defines the use of visible unique identification in this invention as an implementation of DENSO QRCode technology, which graphically encodes and decodes information using an optical reader.”
Response 3: as recited in Response 1 (above) and in previous Office Actions, the Applicant is reminded that information/documentation not part of the present disclosure/claims – or recited against the present disclosure/claims - are not applicable to the examination (e.g., definitions of terms cannot be incorporated from other documents).
To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. For example, in the case of the terms visible and concealed, it is ambiguous as to the viewer (e.g., a human, a visible light camera, a sensor, an electromagnetic and/or RadioFrequency (RF) receiver, etc.), or as to the 
Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. It is unclear if the argument is made against a cited art teaching or to a general discussion on identification codes.

Argument 4: “The applicant made further changes to the claims to overcome examiner objection on how distinctly they define the scope and breath of this invention niche, which is the direct recording and showing of digital content from the reading of visible and/or concealed unique identification stored in a product provider artifact.”
Response 4: it is unclear to what “further changes” are referred to, what specific rejection is being addressed, or to what prior art teaching is being argued. 

Argument 5: “The applicant made further changes to the claims to overcome examiner objection on how distinctly they define the scope and breath of this invention niche, which is the direct recording and showing of digital content from the reading of visible and/or concealed unique identification stored in a product provider artifact.”
Response 5: it is unclear to what “further changes” are referred to, what specific rejection is being addressed, or to what prior art teaching is being argued. 

Argument 6: Specification Objections 35 U.S.C 132(a) – REMARKS: “The applicant made changes to the Specification to overcome Examiner objections while 
Response 6: the changes to the Specification are Objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure (see Specification Objections below).

Argument 7: Claims Rejection Under 35 U.S.C c 112 – REMARKS: “The following is a quotation from MPEP §2173.04: Breath of a claim is not to be equate with indefiniteness. A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly provided. The following is a quotation from MPEP 35 U.S.C. 113 Drawings: Conversely, Drawing submitted on the filling date of the application may be used to overcome any insufficiency of the specification.
Response 7: it is unclear to what specific rejection is being addressed, or to what prior art teaching is being argued. As recited in Response 1 (above) and in previous Office Actions, the Applicant is reminded that information/documentation not part of the present disclosure/claims – or recited against the present disclosure/claims - are not applicable to the examination.

Argument 8: Claims Rejection under 35 U.S.C § 113 - ARGUMENTS/REMARKS: “The applicant provides arguments that prior arts presented as grounds for rejection of my claims can’t separately or combined teach the what is claimed in this invention: The recording and direct streaming of digital content using a unique identification on a product provided artifact. … 
KIM does not disclose a method for facilitating the direct digital content transmission. … SMITH does not claim a customer apparatus for facilitating digital content creation ... from a product provider artifact carrying a unique identification”. … Smith teaches the automation of processes by using user encoded information. This invention teaches the creation of digital content from a product provided artifact on a product unit. No user information is required for the creation of digital content. … The applicant respectfully disagrees that KIM and SMITH prior arts teaches the novelty of this invention and provides arguments against each claim as presenting as follows … I respectfully disagree with Examiner that this patent invention would be obvious to one of ordinary skill in the art before the effective filing date of this invention by combining the prior arts of KIM, SMITH or LEBEDEV. In fact, this invention application ignited the revival of QR Code with many patent filed after this patent application effective date with new uses for QR Code AND many more using concealed code.”
Response 7: In response to applicant’s (apparent) argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As stated in the Claim Rejections under 35 U.S.C. § 103 (in part): 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

The Examiner notes that while it is the claimed invention that is examined, the teaching of prior art is not limited to the claims of the prior art (i.e., what is taught by the prior art includes the entire disclosure of the prior art). As recited in the Rejection (below), SMITH, not KIM, was relied on to disclose:
a method for facilitating digital content creation … using a product provider artifact carrying a unique identification
creating digital content and associating digital content to a unique identification code

As to “KIM and SMITH prior arts teaches the novelty of this invention and provides arguments against each claim as presenting as follows …,” while the Examiner 
The Examiner maintains, as recited in the Rejection (below), that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of KIM with SMITH for the advantage of that of generating a symbology code image that includes the at least one user information parameter and displaying the symbology code on a mobile device display. (SMITH: ¶ 0004) as cited in the Rejection (below).

Argument 8: “I respectfully disagree with Examiner that this patent invention would be obvious to one of ordinary skill in the art before the effective filing date of this invention by combining the prior arts of KIM, SMITH or LEBEDEV. In fact, this invention application ignited the revival of QR Code with many patent filed after this patent application effective date with new uses for QR Code AND many more using concealed code.”
Response 8: The Examiner notes that as recited in the 35 U.S.C. § 103 below, it is the “differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious …” Also, as noted in earlier Office Actions, Denso Wave’s Quick Code QR was trademarked in 1984 (see e.g., https://www.denso-wave.com/en/technology/vol1.html). The Examiner also notes that the   

Argument 9: CONCLUSION: “Further, applicant submits new affidavits from experts in this art industry, who have no direct interest in this invention other than to provide creditable grounds to overcome this patent application objections based on their expertise.”
Response 9: the Examiner is unable to find any “new affidavits” beyond the one submitted 27APR2019 and addressed in the last Office Action of 10JUL2019.

Examiner’s Note

Applicant is reminded that per MPEP § 714 AMENDMENTS, APPLICANT’S ACTION “In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).” 
While Claim 31 is indicated to be “(Currently amended),” the Examiner interprets the claim to be “(Previously presented)” as there is no indication of any edits. 
While Claims 32 and 33 are indicated to be “(New),” the Examiner interprets the claims to be “(Currently amended)” as there are edits found. 

Specification Objections

The amendment filed 2MAR2020 are objected to under 35 U.S.C. 132(a) because they introduce new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. Examples of added material which is not supported by the original disclosure is as follows: 
The Examiner first notes that the 27APR2019 amendment to the present Specification is, in large part, analogous to the previous amendments presented in 17MAR2017, 5DEC2017, 27APR2018, 3MAY2018, and 27APR2018 amendments and Objected to in the previous Office Actions. The Applicant is directed to the previous comments presented in the earlier Office Actions. Furthermore, the amendment markings are not based on, made to, or written against the Specification of record.   
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections under 35 U.S.C. § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 24 and 28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite the phrase “directly playing the digital content …” The Examiner is unable to find support in the original disclosure for the phrase. The Examiner further notes that the phrase is ambiguous as to how content is played “directly” (or, analogously, how content could be played “indirectly”).

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 24, 26 – 28, and 30 - 33 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2008/0182561 to KIM et al. (hereinafter “KIM”) in view of U.S. Patent Publication 2014/0001253 to SMITH. (Claims presented in order of “method” then “apparatus.”)

Regarding Claim 28 (Currently Amended): KIM discloses a method for facilitating digital content … digital content delivery using a product provider artifact carrying a unique identification (unique identification code. [ABSTRACT] … a user can immediately receive contents of a desired medium using the user's mobile terminal. [¶ 0012] … media be directly associated with contents so that a user can be further highly motivated to use the contents.  For example, when purchasing a certain thing, a user desires to obtain information on the thing, such as detailed descriptions, reviews, notes, and the like.  In the present invention, the thing is a medium, and the information on the thing is contents. [¶ 0014] … as shown in FIG. 4, an identification code having certain information is attached to the medium 100, and the mobile cellular phone 10 is provided with means for capturing and reading the identification code. [¶ 0039] … The medium has one or more two-dimensional code pattern areas on which such a two-dimensional code pattern is printed.  The two-dimensional code pattern area is manufactured by directly printing the two-dimensional code pattern on the medium. [¶ 0041] … two-dimensional code patterns containing a contents identification code are attached or printed on a certain portion of the medium.  The contents identification code is a code for identifying contents to be provided with, which are previously stored in the database of the contents server as contents related to the medium. [¶ 0044] … A two-dimensional code pattern area 201 is formed on a specific portion of a DVD case 200.  A user obtains image data of the two-dimensional code and reads the image data using the camera on the user's mobile cellular phone 10 to obtain a contents identification code. [¶ 0056] … contents providers and media providers (the contents providers and the media provider can be the same or different from each other). [¶ 0073]. While the  “artifact” in the present disclosure, “artifact” is interpreted as a physical embodiment of an identification code (e.g., the identification code printed/formed on a physical medium), comprising:
a method operatively hosted on a mobile device, the mobile device comprising at least one mobile device processor operatively connected to at least one cloud digital content management system via a mobile telecommunication network (A cellular network is an efficient system that can be used to transmit data to a moving terminal.  By way of a base station, a use can transmit a simple text or receive multimedia contents using a mobile terminal. [¶ 0007] … a contents providing environment through which a user can easily access to contents.  Communications between consumers and providers have a conventional mobile client-server relationship in a fundamental packet transmission network. [¶ 0013] … FIG. 2 is an exemplary view schematically showing the configuration of the entire system … The two-dimensional code 101 is photographed by a digital camera 11 provided to a mobile terminal 10, and a read process is performed on the two-dimensional code.  A request signal is transmitted through a base station (included in a transmission network 20) together with the read code.  A streaming server 30 is provided with a contents database 31 for storing contents corresponding to the two-dimensional code 101, an advertisement database 32 for storing advertisement contents … The streaming server extracts, from the database 31 and 32, media contents corresponding to an identification code received from the mobile terminal 10 and transmits the media contents to the mobile terminal 10.  Through a display unit of the mobile terminal that has , wherein the at least one mobile device processor is configured to:
reading the unique identification stored by said product provider artifact (The two-dimensional code 101 is photographed by a digital camera 11 provided to a mobile terminal 10, and a read process is performed on the two-dimensional code. [¶ 0033] … A two-dimensional code pattern area 201 is formed on a specific portion of a DVD case 200.  A user obtains image data of the two-dimensional code and reads the image data using the camera on the user's mobile cellular phone 10 to obtain a contents identification code. [¶ 0056]);
obtaining digital content from the at least one cloud digital content management system upon the reading of the unique identification (FIG. 2 is an exemplary view schematically showing the configuration of the entire system … The streaming server extracts, from the database 31 and 32, media contents corresponding to an identification code received from the mobile terminal 10 and transmits the media contents to the mobile terminal 10. [¶ 0033] … If a streaming request for corresponding contents is received from a mobile terminal, the streaming server 30 streams the corresponding contents to the mobile terminal 10 through a transmission network 20 such as a cellular network. [¶ 0035 illustrated in Fig. 3]);
directly playing the digital content obtained from the at least one cloud digital content management system via the mobile telecommunication network based on the unique identification (FIG. 2 is an exemplary view schematically showing the configuration of the entire system … The streaming server extracts, from the database 31 and 32, media contents corresponding to an identification code received from the mobile terminal 10 and transmits the media contents to the mobile terminal 10 ... Through a display unit of the mobile terminal that has requested transmission of the contents, contents corresponding to the medium 100 are streamed in real-time. [¶ 0033] … If a streaming request for corresponding contents is received from a mobile terminal, the streaming server 30 streams the corresponding contents to the mobile terminal 10 through a transmission network 20 such as a cellular network. [¶ 0035 illustrated in Fig. 3] … 

While KIM discloses a customer apparatus for facilitating digital content creation (the user's mobile terminal photographs the two-dimensional code pattern of the medium, processes the captured image, and transmits the identification code to the contents server through a mobile communication network S20. [¶ 0045]) as well as a customer apparatus for facilitating digital content … delivery from a product provider artifact carrying an unique identification (FIG. 2 is an exemplary view schematically showing the configuration of the entire system … The streaming server extracts, from the database 31 and 32, media contents corresponding to an identification code received from the mobile terminal 10 and transmits the media contents to the mobile terminal 10. [¶ 0033] … … If a streaming request for corresponding contents is received from a mobile terminal, the streaming server 30 streams the corresponding contents to the mobile terminal 10 through a transmission network 20 such as a cellular network. [¶ 
KIM does not explicitly disclose, or is not relied on to disclose:
a method for facilitating digital content creation … using a product provider artifact carrying a unique identification
creating digital content and associating digital content to a unique identification code

However, in the same field of endeavor, SMITH teaches:
a method for facilitating digital content creation … using a product provider artifact carrying an unique identification (Referring to FIG. 1B, the user 110 may initiate a command, request, data authentication, etc., and the user agent application may generate a resulting QR code 128 on his or her own smartphone device. [¶ 0023] … FIG. 2 illustrates an example symbology interaction between a mobile station and a control system … Referring to FIG. 2, the symbology interaction network 200 may include a user 201 operating a mobile station device 202 with a display 204.  The mobile device may include a code generation application that is capable of receiving input commands and creating corresponding QR codes on the display of the mobile device.. [¶ 0028] … Once the code has been received by the camera 212, the user may be identified by a user 
creating digital content and associating digital content to a unique identification code (Referring to FIG. 1B, the user 110 may initiate a command, request, data authentication, etc., and the user agent application may generate a resulting QR code 128 on his or her own smartphone device. [¶ 0023] … FIG. 3A illustrates an example symbology interaction between a mobile station and a control system according to example embodiments.  Like elements presented in FIG. 2 may be the same as the corresponding elements illustrated in FIG. 3A.  Referring to FIG. 3A, the symbology interaction network 250 may include a user 201 operating a mobile station device 202 with a display 204.  The mobile 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of KIM with SMITH for the advantage of that of generating a symbology code image that includes the at least one user information parameter and displaying the symbology code on a mobile device display. (SMITH: ¶ 0004).

Regarding Claim 24 (Currently amended), the features of Claim 24 are essentially the same as Claim 28 with KIM further disclosing “a customer apparatus” (user's mobile terminal. [¶ 0012]) performing the method of Claim 28 above. Therefore, Claim 24 is rejected on the same grounds and motivation as Claim 28.

Regarding Claim 30 (Currently amended): the combination of KIM and SMITH teaches the method in accordance with claim 28 as discussed above. 
KIM further discloses wherein the mobile device reads the product provider artifact … digital content associated with said unique identification code (unique identification code. [ABSTRACT] … a user can immediately receive contents of a desired medium using the user's mobile terminal. [¶ 0012] … as shown in FIG. 4, an identification code having certain information is attached to the medium 100, and the mobile cellular phone 10 is provided with means for capturing and reading the 
KIM does not explicitly disclose, or is not relied on to disclose wherein the mobile device … enables the creation of digital content associated with a … identification code 
However, in the same field of endeavor, SMITH teaches wherein the mobile device … enables the creation of digital content associated with a … identification code (Referring to FIG. 1B, the user 110 may initiate a command, request, data authentication, etc., and the user agent application may generate a resulting QR code 128 on his or her own smartphone device. [¶ 0023] … FIG. 3A illustrates an example symbology interaction between a mobile station and a control system according to example embodiments.  Like elements presented in FIG. 2 may be the same as the corresponding elements illustrated in FIG. 3A.  Referring to FIG. 3A, the symbology interaction network 250 may include a user 201 operating a mobile station device 202 with a display 204.  The mobile device 202 may include a code generation application 	
Motivation to combine the teaching of KIM with that of SMITH given in Claim 28 above.

Regarding Claim 26 (Currently amended), the features of Claim 26 are essentially the same as Claim 30 with the “customer apparatus” of Claim 24 performing the method of Claim 28 above. The Examiner note while Claim 26 has removed the term “code” in amendment (“code” is still recited in analogous Claim 30), it change does not affect the rejection. Therefore, Claim 26 is rejected on the same grounds and motivation as Claim 30.

Regarding Claim 31 (Currently amended): the combination of KIM and SMITH teaches the method in accordance with claim 28. 
KIM further discloses wherein said cloud digital content management system is for processing mobile application transactions over the mobile telecommunication network; for the administration, generation and storage of digital content and unique identification codes associated with a product provider artifact (FIG. 2 is an exemplary view schematically showing the configuration of the entire system according to one embodiment of the present invention.  A two-dimensional code 101 pattern is attached to a medium 100.  The two-dimensional code 101 is photographed by a digital camera 11 provided to a mobile terminal 10, and a read process is performed on the two-dimensional code.  A request signal is transmitted through a base station (included in a 

Regarding Claim 27, the features of Claim 27 are essentially the same as Claim 31 with the “customer apparatus” of Claim 24 performing the method of Claim 28 above. The Examiner note while Claim 27 has removed the term “system” in amendment (“code” is still recited in analogous Claim 31), it change does not affect the rejection. The Examiner further notes while Claim 27 differs from analogous Claim 31 replacing “”data” with “code,” the terms do not affect the rejection. Therefore, Claim 27 is rejected on the same grounds and motivation as Claim 31.

Regarding Claim 31 (New): the combination of KIM and SMITH teaches the method in accordance with claim 28. 
KIM further discloses wherein the mobile device reads the product provider artifact unique identification and enables the retrieval of digital content associated with said unique identification (A two-dimensional code pattern area 201 is formed on a specific portion of a DVD case 200.  A user obtains image data of the two-dimensional 

Regarding Claim 32 (New), the features of Claim 32 are essentially the same as Claim 33 with the “customer apparatus” of Claim 24 performing the method of Claim 28 above. Therefore, Claim 32 is rejected on the same grounds and motivation as Claim 33.

Claims 29 and 25 rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of SMITH and U.S. Patent Publication 2013/0290326 to LEBEDEY. (Claims presented in order of “method” then “apparatus.”)

Regarding Claim 29 (Currently amended), the combination of KIM and SMITH teaches the method in accordance with claim 28 as discussed above. 
KIM further discloses wherein the at least one mobile device processor is configured for reading visible unique identification code and concealed unique identification codes on a product artifact (The two-dimensional code 101 is photographed by a digital camera 11 provided to a mobile terminal 10, and a read process is performed on the two-dimensional code. [¶ 0033])
The combination of KIM and SMITH does not explicitly teach, or is not relied on to teach wherein the at least one mobile device processor is configured to read concealed unique identification codes such as in NFC tags.
wherein the at least one mobile device processor is configured to read concealed unique identification codes such as in NFC tags (The mobile application is configured to send to and receive data from the server, to read data encoded on the tags, and to enable a user to access, create, select, publish, and manage a static or interactive content on the virtual space database. [¶ 0033] … The server is configured to send data to the mobile application, to receive and store data sent by the mobile application, and to link the tag identification number with a virtual space of the user located in the virtual space database of the server. [¶ 0034] … the tag can be a barcode tag encoded using quick response code (QR code), Aztec code, Data Matrix code, EZ code, High Capacity Color code, Maxi code, PDF417 code, and SPARQ code.  In some embodiments of the present invention, the tag can be a radio frequency identification (RFID) tag or near field communication (NFC) tag. The mobile device of a user can be a cellular telephone, a personal computer, a tablet, a laptop, a personal digital assistant (PDA), or any other suitable mobile device. [¶ 0035])
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of KIM and SMITH with that of LEBEDEY for the advantage of provid[ing] users with convenient and efficient ways of creating and storing data as well as accessing it using virtual or printed tags.  Moreover, the prior art systems do not provide for creating a user-defined access to the data created by the user and stored in the virtual space. (LEBEDEY: Abstract).

Regarding Claim 25 (Currently amended), the features of Claim 25 are essentially the same as Claim 29 with the “customer apparatus” of Claim 24 performing the method of Claim 28 above. Therefore, Claim 25 is rejected on the same grounds and motivation as Claim 29.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644